MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                            FILED
regarded as precedent or cited before any                              Sep 27 2018, 7:28 am

court except for the purpose of establishing                                CLERK
                                                                        Indiana Supreme Court
the defense of res judicata, collateral                                    Court of Appeals
                                                                             and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Evelyn Lecia Keaton                                       Curtis T. Hill, Jr.
Law Office of Evelyn Keaton                               Attorney General of Indiana
Indianapolis, Indiana
                                                          Ellen H. Meilaender
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Islom Niyozov,                                            September 27, 2018
Appellant-Defendant,                                      Court of Appeals Case No.
                                                          18A-IF-853
        v.                                                Appeal from the Whitley Superior
                                                          Court
State of Indiana,                                         The Honorable Douglas M. Fahl,
Appellee-Plaintiff.                                       Judge
                                                          Trial Court Cause No.
                                                          92D01-1709-IF-3132



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-IF-853 | September 27, 2018               Page 1 of 6
                                        Statement of the Case
[1]   Islom Niyozov appeals the trial court’s infraction judgment entered against him

      for disregarding a red traffic signal following a bench trial. He presents two

      issues for our review:


              1.       Whether Indiana Code Section 9-21-3-7 applies to traffic
                       signals located at intersections.

              2.       Whether the State presented sufficient evidence to support
                       the infraction judgment.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On September 4, 2017, Indiana State Troopers Aaron Cook and Todd Reed

      were monitoring the intersection of State Road 109 and U.S. 30 in Whitley

      County when Trooper Reed saw Niyozov, who was driving a semi-truck, drive

      through the intersection against a red traffic signal. Trooper Reed radioed

      Trooper Cook, who was parked “a couple hundred feet” past the intersection

      on S.R. 109, and told him to stop the truck. Tr. at 5. Trooper Cook, who could

      see the intersection from his location but could not tell from his vantage point

      what color the traffic signal was when vehicles entered the intersection,

      immediately identified the truck, initiated a traffic stop, and confirmed with

      Trooper Reed that he was stopping the correct truck. After Niyozov stopped

      his truck, Trooper Cook issued him a citation for running the red traffic signal.




      Court of Appeals of Indiana | Memorandum Decision 18A-IF-853 | September 27, 2018   Page 2 of 6
[4]   At a bench trial on March 21, 2018, Niyozov argued that he could not be cited

      for the infraction under Indiana Code Section 9-21-3-7 because, he asserted, it

      does not apply to traffic signals at intersections. The trial court rejected that

      argument and entered the infraction judgment. This appeal ensued.


                                     Discussion and Decision
                              Issue One: Indiana Code Section 9-21-3-7

[5]   Niyozov first contends that Indiana Code Section 9-21-3-7 (“the statute”)

      cannot support an infraction judgment for disregarding a red traffic signal at an

      intersection. The statute provides in relevant part as follows:


              [(b)](3) Steady red indication [on a traffic signal] means the
              following:

                       (A) Except as provided in clauses (B) and (D),
                       vehicular traffic facing a steady circular red or red
                       arrow signal shall stop at a clearly marked stop line.
                       However, if there is no clearly marked stop line,
                       vehicular traffic shall stop before entering the
                       crosswalk on the near side of the intersection. If there
                       is no crosswalk, vehicular traffic shall stop before
                       entering the intersection and shall remain standing
                       until an indication to proceed is shown.

                                                      ***

              (5) This section applies to traffic control signals located at a place
              other than an intersection. A stop required under this
              subdivision must be made at the signal, except when the signal is
              supplemented by a sign or pavement marking indicating where
              the stop must be made.


      Court of Appeals of Indiana | Memorandum Decision 18A-IF-853 | September 27, 2018   Page 3 of 6
      Ind. Code § 9-21-3-7 (2018) (emphases added). Niyozov contends that, because

      subsection (b)(5) states that “This section” applies to traffic control signals

      located at a place other than an intersection, that means the entire statute is

      inapplicable to traffic control signals located at an intersection. We cannot

      agree.


[6]   Our first task when interpreting a statute is to give its words their plain meaning

      and consider the structure of the statute as a whole. ESPN, Inc. v. Univ. of Notre

      Dame Police Dep’t., 62 N.E.3d 1192, 1195 (Ind. 2016). “We ‘avoid

      interpretations that depend on selective reading of individual words that lead to

      irrational and disharmonizing results.’” Id. (quoting West v. Office of Ind. Sec’y of

      State, 54 N.E.3d 349, 355 (Ind. 2016)). As we interpret the statute, we are

      mindful of both what it does say and what it does not say. Id. (citation

      omitted).


[7]   Here, subsection (b)(3)(A) of the statute clearly applies where, as here, a vehicle

      disregards a red traffic signal at an intersection. However, subsection (b)(5)

      clearly applies only where a traffic signal is located “at a place other than an

      intersection.” I.C. § 9-21-3-7. It would be irrational to read subsection (b)(5) as

      nullifying subsection (b)(3)(A). It is clear that subsection (b)(5) was merely

      unartfully drafted,1 and we interpret that subsection to be the only part of the




      1
          Rather than stating “This section,” it should perhaps state “This paragraph of subsection (b).”


      Court of Appeals of Indiana | Memorandum Decision 18A-IF-853 | September 27, 2018                     Page 4 of 6
       statute that applies to a place other than an intersection. Accordingly, the State

       properly issued the citation to Niyozov.


                                 Issue Two: Sufficiency of the Evidence

[8]    Niyozov contends that the State presented insufficient evidence to support the

       infraction judgment. Traffic infractions are civil, rather than criminal, in nature

       and the State must prove the commission of the infraction by only a

       preponderance of the evidence. Rosenbaum v. State, 930 N.E.2d 72, 74 (Ind. Ct.

       App. 2010), trans. denied. When reviewing a challenge to the sufficiency of the

       evidence, we will neither reweigh the evidence nor judge the credibility of

       witnesses. Id. Rather, we look to the evidence that best supports the judgment

       and all reasonable inferences to be drawn therefrom. Id. If there is substantial

       evidence of probative value supporting the trial court’s judgment, it will not be

       overturned. Id.


[9]    Without citation to authority, Niyozov asserts that, “in a traffic case, for a

       conviction to be valid, the citing officer must witness the violation itself and

       identify the vehicle involved and the driver of the vehicle at the time of the

       violation.” Appellant’s Br. at 10. In essence, he maintains that the State

       presented insufficient evidence here because Trooper Cook, who issued the

       citation, had not witnessed the infraction, but relied on Trooper Reed’s report

       that Niyozov had disregarded the red traffic signal. We cannot agree.


[10]   Both Trooper Cook and Trooper Reed testified at Niyozov’s bench trial.

       Trooper Reed testified that he saw Niyozov disregard the red traffic signal, and

       Court of Appeals of Indiana | Memorandum Decision 18A-IF-853 | September 27, 2018   Page 5 of 6
       Trooper Reed immediately notified Trooper Cook, who could see the truck

       approaching him from the intersection. Trooper Cook initiated a traffic stop,

       confirmed with Trooper Reed that he was stopping the right truck, and issued

       the citation to Niyozov. Trooper Reed testified that he had “no doubt” that

       Trooper Cook had stopped the same truck Trooper Reed had seen run the red

       light. Tr. at 10. The State presented sufficient evidence to support Niyozov’s

       infraction judgment.


[11]   Affirmed.


       Crone, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-IF-853 | September 27, 2018   Page 6 of 6